I concur because so far as appears the decedent might be living yet if he had not been injured by the negligence of the defendant. He was forty-seven years old at the date of his death. For many years he had been steadily employed as hostler or coachman and for eleven years had not called a doctor or been sick except with a cold which did not keep him in bed. He had been married for twenty-three years and during that period had lived happily with his wife to whom he gave fourteen dollars from his wages every week. She testified that she had never seen him intoxicated or under the influence of liquor but that he usually drank a pint of beer at his dinner after he came home from work and that this was all of an intoxicating nature that she ever knew him to drink. He kept no liquor at home, did not have a red face, worked steadily and did not go out in the evening except with his wife or on business. Two witnesses who saw him frequently, one of whom had lived in the same house with him for five years immediately preceding his death, and the other who had known him well for more than twenty years, testified that they never saw him under the influence of liquor, though the latter said that he had sometimes taken a glass of beer with him but nothing else and never more than two glasses on the same occasion. A witness who saw the accident and picked him up swore that he was unconscious but not intoxicated and that he had "no smell of liquor on his breath."
The injuries were of a very serious nature and he died on the third day after he was hurt, but still the physicians who saw him at the hospital were of the opinion that he would have recovered if delirium tremens had not set in on the day following the accident. They testified in substance that he died from that disease, precipitated or hastened by the *Page 227 
injuries he had sustained. One of them swore that he might have died from delirium tremens even if he had not been injured and the jury could have found from the evidence that he would not have had that disease at all but for the injuries. Hence they could properly find, as they are presumed to have found, that the injuries were a proximate cause of his death, because otherwise he would not have died when he did but might have lived for months or for years. Non constat, he might be living still. Even if he had the seeds of a fatal disease in his system yet would have continued to live for a longer or shorter period if he had not been injured, and the injuries caused the disease to develop prematurely and result in death sooner than it otherwise would, his death was caused by the accident within the meaning of the statute. The acceleration of death causes death according to both the civil and the criminal law. (Clover, Clayton  Co. v.Hughes, L.R. [App. Cas. 1910] 242; Hopkins v. Comm.,
80 S.W. Rep. 156; Powell v. State, 13 Tex. App. 244[13 Tex.Crim. 244] [13 Tex.Crim. 244], 254; Winter v. State,123 Ala. 1, 11; Rogers v. State,60 Ark. 76, 79; Baker v. State,30 Fla. 41, 71; Rex v. Martin, 5 C.  P. 128, 130; Rex v. Webb, 1 M.  Rob. 405;People v. Moan, 65 Cal. 532,537; State v. Morea, 2 Ala. 275, 279.)
In Clover, Clayton  Co. v. Hughes, recently decided by the House of Lords, a workman suffering from serious aneurism, or abnormal dilitation of an artery, was engaged in tightening a nut when he fell dead from rupture of the aneurism, and it was held a death resulting from accident, because it was caused by a strain operating upon a condition of body which was such as to make the strain fatal.
In People v. Moan the court said: "If a patient is lying in the last stages of consumption, with a tenure upon life that cannot possibly continue for a day, it is homicide to administer a poison to him by which his life is ended almost immediately. So in the case we are now considering, if Finck, by excessive indulgence in intoxicating drinks, had reduced himself to a wreck and brought his life to the verge of the grave, it was a wrongful act for the defendant to accelerate his death by violence. *Page 228 
Perhaps blows delivered with equal force on the head of a strong man in the enjoyment of robust health, would not have been attended by any serious consequences; but upon a life impaired as Finck's was, by self-abuse, they may have accelerated his death; and but for the blows the man would not have died, at least not at the time he did. This makes the defendant criminally responsible."
In Rogers v. State it was said: "If the last shot was not fired in necessary self-defense, and the wound inflicted by it either caused his death, or contributed to or hastened it, the defendant would be guilty of some degree of homicide, even though the first shot was fired in self-defense, and though, at the time the last shot was fired, the deceased was already so severely wounded that his death would have followed in a very short time."
In State v. Morea it was held "that if the death was accelerated by the violence of the prisoner, his guilt is not extenuated, although death might be, and probably would have been the result of the disease, which then afflicted the deceased."
The elementary writers, citing many authorities, lay down the rule as follows: "Though the person would have died from some other cause already operating, it is enough that the wound hastened the termination of life; as, for example, if he had already been mortally wounded by another. And if the one attacked was enfeebled by disease, and what was done would not have been mortal to a well person, still, whether the assaulting person knew his condition or not, if he did what was mortal to the other, the offense is committed." (2 Bishop's Criminal Law, § 638.)
"So, if the deceased were ill of a disease apparently mortal, and his death were hastened by injuries maliciously inflicted by the prisoner, this proof will support an indictment against him for murder, for an offender shall not apportion his own wrong." (3 Greenleaf on Evidence, § 139.)
"That the injury accelerated death is sufficient to cause criminal responsibility. And the fact that the injury was such *Page 229 
that, if the person injured had been a person of robust health, it would not have been attended with serious consequences, does not affect the criminal responsibility. Nor is it affected by the fact that the person inflicting the injury was ignorant of the physical condition of the person injured and of his inability to resist violence. And it is inadmissible in a prosecution for homicide to prove that the injury inflicted by the accused would not have caused death had it not been for the physical condition of the deceased. Nor is it material that the injuries inflicted merely hastened death." (Wharton on Homicide [3rd ed.], § 34.)
A person with an incurable disease may be so injured as to aggravate the trouble and hasten it to a fatal result. In such a case death is owing to two concurring causes, disease and violence, neither of which would have caused death when it occurred without aid from the other. One cause may be more efficient than the other, yet unless acting alone it would have resulted in death, not in the future, but when death actually came, it is not of itself the proximate cause. While in this case delirium tremens was not caused by the accident, it was set in motion by the accident and thus became an effective agency of death; the same as if the decedent had had heart disease, but would have continued to live a while longer had it not been set in motion and hurried to a fatal end by violence.
The judgment should be affirmed.
GRAY and COLLIN, JJ., concur with HISCOCK, J.; CULLEN, Ch. J., and WERNER, J., concur with HISCOCK and VANN, JJ.; HAIGHT, J., absent.
Judgment affirmed. *Page 230